  Case 3:18-cv-01187-BEN-RBB Document 57 Filed 06/17/21 PageID.683 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Sean Hartranft, on Behalf of Himself and
on Behalf of a Class of All Other Persons                  Civil Action No. 18-cv-01187-BEN-RBB
Similarly Situated
                                              Plaintiff,
                                      V.
Encore Capital Group, Inc., a Delaware                       JUDGMENT IN A CIVIL CASE
Corporation


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendants Motion to Compel Arbitration is granted. Defendants Motion to Dismiss is granted with
prejudice. Defendants Motion to Strike is denied as moot. Defendants Motion to Stay is denied as
moot. Plaintiffs Evidentiary Objections are overruled.




Date:          6/17/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ J. Petersen
                                                                                   J. Petersen, Deputy
